The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “first link member” in Claims 2-4, “second link member” in Claims 2 and 4, “link member receiver” in Claim 3, “link member supporter” in Claim 4, “locking member” in Claim 6, “position restoration member” in Claims 9 and 10, and “guide member” in Claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 5, 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. US 2004/0199301 (hereafter Woo et al.).

Regarding Claim 1, Woo et al. teaches:
1. A robot cleaner (cleaning robot, Title) comprising: 
a cleaner body (main body 1) configured to move in an area and clean the area; and 
a sensor assembly (sensor assembly 10) provided in the cleaner body (Figures 3 and 4), the sensor assembly including: 
a main sensor (position information sensors 14 and 16) configured to sense an obstacle in the area, the main sensor being moveable between a sensing position (Figure 3 and dashed position in Figure 4) where the main sensor protrudes out of the cleaner body and a settled position (solid position in Figure 4) where the main sensor is inside the cleaner body; 
a sensor position changer (sensor hiding unit 20) configured to allow the main sensor to move between the sensing position and the settled position (Figure 4); and 
a stopper configured to restrict the sensor position changer from allowing the main sensor at the sensing position to move towards the settled position (see discussion below).  

Woo et al. discloses a cleaning robot that is configured with a sensor assembly with a sensing position shown in Figure 2 for use during operation and a settled position shown in Figure 4 where the sensors are lowered into a receiving portion 1a placing the sensors below the line of sight.  Woo et al. does not disclose a stopper that restricts the sensor assembly from moving toward the settled position.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to provide a stopper feature that holds the operational height during sensing operation with the motivation to prevent the unintentional lowering of the sensor assembly to the settled position where the sensors would be blocked from performing their sensing function rendering the device “blind”.

Regarding Claim 5, Woo et al. teaches:
5. The robot cleaner according to claim 1, wherein the sensor position changer (sensor hiding unit 20) comprises: 
a motor (motor 21); 
a pinion (pinion 22) coupled with a rotation axis of the motor (Figure 4); and 
a rack (rack 23) coupled with (through cylinder 13) the main sensor (position information sensors 14 and 16) and geared with the pinion.  

Regarding Claim 8, Woo et al. teaches:
8. The robot cleaner according to claim 1, wherein the sensor assembly (sensor assembly 10) further comprises: 
a sensor holder (cylinder 13 and fixed plate 11) having a space (cavity within cylinder 13 and fixed plate 11) to accommodate the main sensor (position information sensors 14 and 16), the sensor holder being supported by the sensor position changer to be movable (cylinder 13 is rotatable by motor 12, Figure 5) in every direction where the cleaner body moves (Paragraphs [0032]-[0034]).  

Regarding Claim 15, Woo et al. teaches:
15. The robot cleaner according to claim 1, wherein the sensor assembly further comprises an auxiliary sensor that is provided at a position between the settled position (solid position in Figure 4) and the sensing position (Figure 3 and dashed position in Figure 4) of the main sensor and senses whether the main sensor reaches the sensing position or is away from the sensing position (see discussion below).  

Woo et al. discloses a cleaning robot that is configured with a sensor assembly with a sensing position shown in Figure 2 for use during operation and a settled position shown in Figure 4 where the sensors are lowered into a receiving portion 1a placing the sensors below the line of sight.  Woo et al. does not disclose an auxiliary sensor that senses whether the main sensor reaches the sensing position.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to provide an auxiliary sensor coupled with the existing microcomputer that confirms that the sensor assembly has completed the movement from a settled position to a sensing position with the motivation to ensure that the device is ready for operation with the height of the sensors properly positioned allowing a proper horizontal reference plane.  Alternately, it would have been obvious that the sensor be capable of providing height feedback for the entire range of movement with the motivation to provide the microcomputer a precise indication of the sensor height with the motivation of troubleshooting.

Regarding Claim 20, Woo et al. teaches:
20. A robot cleaner (cleaning robot, Title) comprising: 
a cleaner body (main body 1) configured to move in an area and clean the area; and 
a sensor assembly (sensor assembly 10) provided in the cleaner body (Figures 3 and 4), the sensor assembly comprising: 
a main sensor (position information sensors 14 and 16) configured to be moveable between a sensing position (Figure 3 and dashed position in Figure 4) where the main sensor protrudes out of the cleaner body and a settled position (Figure 7 and solid position in Figure 4) where the main sensor is inside the cleaner body; 
a sensor position changer (sensor hiding unit 20) configured to allow the main sensor to move between the sensing position and the settled position (Figure 4); and 
an auxiliary sensor provided at a position near the sensing position of the main sensor, the auxiliary sensor being configured to sense whether the main sensor reaches the sensing position (see discussion below).  

Woo et al. discloses a cleaning robot that is configured with a sensor assembly with a sensing position shown in Figure 2 for use during operation and a settled position shown in Figure 4 where the sensors are lowered into a receiving portion 1a placing the sensors below the line of sight.  Woo et al. does not disclose an auxiliary sensor that senses whether the main sensor reaches the sensing position.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to provide an auxiliary sensor coupled with the existing microcomputer that confirms that the sensor assembly has completed the movement from a settled position to a sensing position with the motivation to ensure that the device is ready for operation with the height of the sensors properly positioned allowing a proper horizontal reference plane.

Allowable Subject Matter
Claims 2-4, 6, 7, 9-14, and 16-19 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of robotic cleaners with movable sensors.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.